DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s preliminary amendment filed on February 4, 2020 has been entered and made of record.
Claim Interpretation
Claims 5-6 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 5-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,595,022 (referred as ‘022 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation of the instant claim 5 is fully defined by claim 1 of the ‘022 patent.
For example, as to instant claim 5, patented claim 1 discloses a coding method for coding a control parameter for controlling coding of an image, the coding method comprising:
determining a context for a current block in the image, from among a plurality of contexts (see lines 4-5); and
performing arithmetic coding on the control parameter for the current block to generate a bitstream corresponding to the current block (see lines6-9),
wherein the determining of the context further includes (see line 10):
determining a signal type under which the control parameter for the current block is classified (see lines 11-12);
determining the context by using both of coded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block (see lines 13-18); and
determining the context by using a predetermined fixed value, without using any of the coded control parameters for the left block and the upper block, when the signal type is a second type different from the first type ((see lines 19-22),

wherein a difference parameter and a residual flag are classified under the second type, the difference parameter indicating a difference between a motion vector and a motion vector predictor of the current block, and the residual flag indicating whether or not luma coefficient data and chroma coefficient data are included in the current block (see lines 28-34), and
wherein the determining of the context further includes (see lines 35):
determining whether or not the coded control parameter of the upper block is available in coding, based on a position of the current block (see lines36-38); and
determining the context using the predetermined fixed value, when the coded control parameter of the upper block is not available (see 39-41).
The difference between the two claims are the coding method recited in instant claim 5 and decoding method recited in patented claim 1.
However, using a difference is well known and widely used in the art  (Official Notice) and decoding is an inverse method of coding.
The motivation for doing so is to allow compatibility between the sender and receiver so that coded image is received and decoded for viewing/displaying at the receiver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing of the instant invention to incorporate such control parameter in combination with patented claim 1 for that reasons.
For instant claim 6, see claim 2 of the ‘022 patent.
Claims 5-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,794,571 (referred as ‘571 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation of the instant claim 5 is fully defined by claim 1 of the ‘571 patent except the claim limitations of “wherein the determining of the context further includes: determining whether or not the decoded control parameter of the upper block is available in decoding, based on a position of the current block; and determining the context using the predetermined fixed value, when the decoded control parameter of the upper block is not available.”
However, using such limitations are well known and widely used in the art  (Official Notice).
The motivation for doing so is to allow continuing decoding in order to prevent/reduce artifacts such as sputtered and stopped, jaggy and discontinued during playback.  It also enhance video playback.
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing of the instant invention to incorporate such control parameter in combination with patented claim 1 for that reasons.
For instant claim 6, see claim 2 of the ‘571 patent.
Claims 5-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,792,739 (referred as ‘739 patent hereinafter).  
each claim limitation of the instant claim 5 is fully defined by claim 1 of the ‘739 patent except the claim limitations of “wherein the determining of the context further includes: determining whether or not the decoded control parameter of the upper block is available in decoding, based on a position of the current block; and determining the context using the predetermined fixed value, when the decoded control parameter of the upper block is not available.”
However, using such limitations are well known and widely used in the art  (Official Notice).
The motivation for doing so is to allow continuing decoding in order to prevent/reduce artifacts such as sputtered and stopped, jaggy and discontinued during playback.  It also enhance video playback.
Therefore, it would have been obvious to one of ordinary skill in the art before the effectively filing of the instant invention to incorporate such control parameter in combination with patented claim 1 for that reasons.
For instant claim 2, see claim 2 of the ‘739 patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DMD
2/2021

/DUY M DANG/Primary Examiner, Art Unit 2667